                           Case 18-62051       Doc 21     Filed 03/22/19 Entered 03/22/19 11:25:55                Desc Main
                                                           Document     Page 1 of 26




                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                                               LYNCHBURG DIVISION
                               In re:
                               KENDALL DWAYNE SHIFFLETT
                                                                                              CHAPTER 13
                               KIMBERLY JEAN EVELYN SHIFFLETT,
                                               DEBTORS.                                       CASE NO. 18-62051


                               WELLS FARGO BANK, N.A.,
                                           MOVANT,
                               vs.
                               KENDALL DWAYNE SHIFFLETT
                               KIMBERLY JEAN EVELYN SHIFFLETT
                               CHARLES O MILLER, CODEBTOR
                               DEBBIE E.R. MILLER, CODEBTOR
                               and HERBERT L. BESKIN, TRUSTEE,
                                               RESPONDENTS.
                                           MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                                           AND CODEBTOR STAY UNDER 11 U.S.C. §1301(c)(2)
                                (REAL PROPERTY LOCATED AT 2443 POST OAK DRIVE, CULPEPER, VA 22701)
                                                                             NOTICE

                               YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
                               YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
                               MAY WISH TO CONSULT ONE.)

                               TO:      KENDALL DWAYNE SHIFFLETT AND KIMBERLY JEAN EVELYN SHIFFLETT, DEBTORS
                                        HERBERT L. BESKIN, TRUSTEE
                                        CHARLES O MILLER, CODEBTOR
                                        DEBBIE E.R. MILLER, CODEBTOR


                               IF YOU DO NOT WISH THE COURT TO GRANT THE RELIEF SOUGHT IN THE MOTION, OR IF YOU WANT THE
                               COURT TO CONSIDER YOUR VIEWS ON THE MOTION, THEN WITHINFOURTEEN (14) DAYS FROM THE DATE OF
                               ENTRY OF THE PRE-HEARING ORDER, YOU MUST FILE A WRITTEN RESPONSE EXPLAINING YOUR POSITION
                               WITH THE COURT AND SERVE A COPY ON THE MOVANT. UNLESS A WRITTEN RESPONSE IS FILED AND
                               SERVED WITHIN THIS FOURTEEN (14) DAY PERIOD, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE
                               MOTION AS CONCEDED, AND ISSUE AN ORDER GRANTING THE REQUESTED RELIEF WITHOUT FURTHER
                               NOTICE OR HEARING.

                               IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL IT EARLY ENOUGH SO THE COURT
                               WILL RECEIVE IT ON OR BEFORE THE EXPIRATION OF THE FOURTEEN (14) DAY PERIOD.

                               THE PRELIMINARY HEARING IS SCHEDULED TO BE HELD ON MAY 9, 2019 AT 9:30
                               AM IN THE UNITED STATES COURTHOUSE, 255 WEST MAIN STREET,
                               CHARLOTTESVILLE, VA 22902, COURTROOM 200.
                                        Wells Fargo Bank, N.A. (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §362
                               and 11 U.S.C. §1301(c), for relief from the automatic stay with respect to certain real property of
D. Carol Sasser, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 28422
5040 Corporate Woods Dr.
Suite 120
Virginia Beach, VA 23462
(757) 490-9284
File No. 68761
Case 18-62051       Doc 21      Filed 03/22/19 Entered 03/22/19 11:25:55                  Desc Main
                                 Document     Page 2 of 26




    the Debtors and Codebtors having an address of 2443 Post Oak Drive, Culpeper, VA 22701
    (the “Property”), for all purposes allowed by the Note (defined below), the Deed of Trust (defined
    below),and applicable law, including but not limited to the right to foreclose. In further support of
    this Motion, Movant respectfully states:
            1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §157 and
    §1334, 11 U.S.C. §362(d) and §1301(c)(2), and this matter is a core proceeding.
            2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
    respect to the Debtors on October 19, 2018.
            3.      A Chapter 13 Plan was confirmed on December 12, 2018.
            4.      The Codebtor, Charles O Miller, has executed and delivered or is otherwise
    obligated with respect to that certain promissory note in the original principal amount of
    $296,132.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A.
            5.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
    (collectively, the “Obligations”) of the Debtor(s) and the Codebtors under and with respect to the
    Note and the Deed of Trust are secured by the Property and the other collateral described in the
    Deed of Trust. The lien created by the Deed of Trust was perfected by recording of the Deed of
    Trust in the office of the Clerk of the County of Culpeper, Virginia. A copy of the recorded Deed
    of Trust is attached hereto as Exhibit B.
            6.      The legal description of the Property is:
                    ALL THAT certain lot or parcel of land together with
                    improvements thereon, situate, lying and being in Town of
                    Culpeper, Virginia, and more particularly described as
                    follows:
                    Lot 310, Phase 5B, HIGHPOINT OF CULPEPER, as the same
                    appears duly dedicated, platted and recorded in Instrument
                    Number 050000128 at Page 105 and in Plat Cabinet 8, slides
                    417-420, among the land records of Culpeper County,
                    Virginia.

                    Tax Map No. [REDACTED]

            7.      Wells Fargo Bank, N.A. services the loan on the Property referenced in this
    Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the
    Debtors obtain a discharge and a foreclosure action is commenced on the mortgaged property,
    the foreclosure will be conducted in the name of Movant. Debtors executed a promissory note
    secured by a mortgage or deed of trust. The promissory note is either made payable to Creditor or
    has been duly indorsed. Creditor, directly or through an agent, has possession of the promissory
    note. Creditor is the original mortgagee or beneficiary or assignee of the mortgage or deed of trust.
            8.      As of March 5, 2019, the unpaid principal balance due is $277,327.54 and the
    outstanding amount of Obligations less any partial payments or suspense balance is
    $289,466.85.
Case 18-62051       Doc 21         Filed 03/22/19 Entered 03/22/19 11:25:55                 Desc Main
                                    Document     Page 3 of 26




            9.          The following chart sets forth the number and amount of post-petition payments
    due pursuant to the terms of the Note as of March 5, 2019:
      Number of             From              To              Monthly Payment             Total Payments
      Payments                                                Amount
      5                     11/01/2018        03/01/2019      $1,730.46                   $8,652.30
      Less post-petition partial payments (suspense balance):                             ($0.00)
                                                                         Total:           $8,652.30

            10.         As of March 5, 2019, the total post-petition arrearage/delinquency is $8,652.30,
    consisting of (i) the foregoing total of post-petition payments in the amount of $8,652.30, plus (ii)
    the following fees:
      Fee Description                                              Amount
      N/A                                                          $0.00

            11.         In addition to the other amounts due to Movant reflected in this Motion, as of the
    date hereof, in connection with seeking the relief requested in this Motion, Movant has also
    incurred $931.00 in legal fees and costs.
            12.         The estimated value of the Property is $305,800.00. The basis for such valuation
    is the Debtors’ Schedule A/B, a copy of which is attached hereto as Exhibit C.
            13.         Cause exists for relief from the automatic stay for the following reasons:
                   i.           Movant’s interest in the Property is not adequately protected.
            14.         In the event the Notice of Hearing contained in this Motion sets forth a date more
    than thirty (30) days beyond the date of the filing of this Motion, Movant consents to the extension
    of the automatic stay imposed by 11 U.S.C. §362(a) beyond the thirty-day limit imposed by 11
    U.S.C. §362(e), and waives its rights thereunder.
            WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
    stay and granting the following:
            1.          Relief from the stay for all purposes allowed by applicable law, the Note, and the
    Deed of Trust, including but not limited to allowing Movant to proceed under applicable non-
    bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the Property
    and any and all other collateral pledged under the Deed of Trust;
            2.          Relief as to the Debtor pursuant to 11 U.S.C. §362(d) and as to the Codebtor
    pursuant to 11 U.S.C. §1301(c)(2);
            3.          Waiver of the 14-day stay described by Bankruptcy Rule 4001(a)(3); and
Case 18-62051      Doc 21      Filed 03/22/19 Entered 03/22/19 11:25:55               Desc Main
                                Document     Page 4 of 26




            4.      For such other relief as the Court deems proper.


            Dated: March 22, 2019

                                                    WELLS FARGO BANK, N.A.


                                                    By: /s/ D. Carol Sasser
                                                    Eric D. White, Esquire, Bar No. 21346
                                                    Michael T. Freeman, Esquire, Bar No. 65460
                                                    Brandon R. Jordan, Esquire, Bar No. 72170
                                                    Scott E. Gardner, Esquire, Bar No. 33895
                                                    Johnie R. Muncy, Esquire, Bar No. 73248
                                                    Nisha R. Patel, Esquire, Bar No. 83302
                                                    Samuel I. White, P.C.
                                                    1804 Staples Mill Road
                                                    Suite 200
                                                    Richmond, VA 23230
                                                    Tel.: (804) 290-4290
                                                    Fax: (804) 290-4298
                                                    npatel@siwpc.com

                                                    D. Carol Sasser, Esquire, Bar No. 28422
                                                    5040 Corporate Woods Drive, Suite 120
                                                    Virginia Beach, VA 23462
                                                    Samuel I. White, P.C.
                                                    Tel.: (757) 490-9284
                                                    Fax: (757) 490-8143
                                                    dsasser@siwpc.com


                                     CERTIFICATE OF SERVICE

            I certify that on March 22, 2019, the foregoing Notice and Motion were served via CM/ECF
    on Herbert L. Beskin, Trustee, and Marshall Moore Slayton, Counsel for Debtors, at the email
    addresses registered with the Court, and that a true copy was mailed via first class mail, postage
    prepaid, to Kendall Dwayne Shifflett and Kimberly Jean Evelyn Shifflett, Debtors, 2443 Post Oak
    Drive, Culpeper, VA 22701, Charles O Miller, Codebtor, 2443 Post Oak Drive, Culpeper, VA 22701,
    and Debbie E.R. Miller, Codebtor, 2443 Post Oak Drive, Culpeper, VA 22701.

                                                    /s/ D. Carol Sasser
                                                    D. Carol Sasser, Esquire
                                                    Samuel I. White, P.C.
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 5 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 6 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 7 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 8 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 9 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 10 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 11 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 12 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 13 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 14 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 15 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 16 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 17 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 18 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 19 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 20 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 21 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 22 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 23 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 24 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 25 of 26
Case 18-62051   Doc 21   Filed 03/22/19 Entered 03/22/19 11:25:55   Desc Main
                          Document     Page 26 of 26
